COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-02-381-CV
 
IN THE MATTER OF H.W.                                                       APPELLANT

------------
 
FROM THE 
323RD DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        The trial court adjudicated seventeen-year-old appellant  H.W. delinquent 
for aggravated sexual assault and placed him on probation.  In his sole point, 
appellant claims that the State's petition is fundamentally defective because it 
fails to allege that appellant acted with the specific intent “to arouse or gratify 
the sexual desire of any person” when committing aggravated sexual assault.         The elements of the offense of aggravated sexual assault applicable here 
are:  a person commits an offense if the person (1) intentionally or knowingly 
(2) causes the mouth of a child under age fourteen (3) to contact the sexual
organ of another person, including the actor.  Tex. Penal Code Ann. § 
22.021(a)(1)(B)(v), (a)(2)(B) (Vernon 2003).  The specific intent appellant 
asserts is not a required element of the offense of aggravated sexual assault 
and need not be alleged.  Buckner v. State, 719 S.W.2d 644, 647 (Tex. 
App.–Fort Worth 1986, pet. ref’d); Pierce v. State, 733 S.W.2d 314, 319 (Tex. 
App.–Tyler 1987, no pet.).  We overrule appellant’s sole point. Having 
overruled appellant’s point on appeal, we affirm the trial court’s judgment.


                                                          SAM J. DAY
                                                          JUSTICE
 
PANEL A:   CAYCE, C.J.; DAY and GARDNER, JJ. 
 
DELIVERED:  October 9, 2003